Citation Nr: 1626244	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits under the Post-9/11 GI Bill (Chapter 33).

(The issue of entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to October 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma, which notified the Veteran that her request for a waiver of indebtedness for the advance payment of $3,000 for educational benefits under the Post-9/11 GI Bill (Chapter 33) was denied.  Jurisdiction over this matter was subsequently transferred to the Education Center in St. Louis, Missouri.

The Veteran's February 2011 statement of the case (SOC) addressed the issue of entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits under the Post-9/11 GI Bill (Chapter 33).  Her subsequent June 2011 SOC addressed the issue of entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post-9/11 GI Bill (Chapter 33). 

In her June 2011 substantive appeal to the Board, the Veteran indicated that she wished to appeal "all of the issues listed" on the statements of the case (SOCs) from her local VA office.  She then noted that she was challenging the propriety of the RO's determination that she was entitled to only one remaining day of post-9/11 GI Bill education benefits.

In a July 2011 statement, the Veteran asserted that her remaining entitlement to 6 months and 10 days of education benefits was being "charged" due to her debt balance of $3,000.  The Veteran argued that she was already paying against this debt and that she was still entitled to the remaining 6 months and 10 days of education benefits.

In August 2011, the St. Louis Education Center certified the Veteran's appeal to the Board and listed the issue on appeal as "disputes entitlement change from waiver."  Based on the Veteran's statements during the appeal period, as well as the ambiguity of the issue as it was listed on the Certification of Appeal (VA Form 8), the Board finds that the Veteran properly perfected an appeal of the issues listed on both SOCs.  Accordingly, the issue of entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits under the Post-9/11 GI Bill (Chapter 33) is addressed in the decision below.  The issue of entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) will be addressed in a separate decision.


FINDINGS OF FACT

1.  An overpayment of VA education benefits was properly created and the debt of $3,000 is valid. 
 
2.  To require recovery of the properly-created indebtedness in the amount of $3,000 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment indebtedness of $3,000 is not against equity and good conscience. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.964, 1.965 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

II.  Factual Background of the Debt and Overpayment

In October 2009, VA received the Veteran's request for a $3,000 advance payment for her eduction benefits.  Under the pertinent education benefits program, VA offered advance payments to veterans who were enrolled in the Fall 2009 term of school under one of VA's educational benefit programs but had not yet received their VA education benefits for Fall 2009.  When the Veteran made this request, she certified that she was enrolled in school for the Fall 2009 term, that she was eligible for VA education benefits, and that she had not yet received payments due for Fall 2009.  She also certified that she understood that she would have to repay the advance or any duplicate payment(s) that she received.  Subsequently, VA issued the advance payment pursuant to the Veteran's request.  

The Veteran attended classroom training from October 2009 to January 2010, at which point she withdrew from the education program.  Her early withdrawal from the program resulted in an overpayment from VA for housing allowance and tuition/fees incurred by the Veteran.  

In February 2010, the VA Debt Management Center (DMC) began collections of the advance payment and established a $3,000 debt under the Veteran's education record.  The DMC notified the Veteran of that debt and of her responsibility for repayment of the $3,000 that she had received.

In March 2010, VA received the Veteran's request for a waiver of indebtedness of the $3,000 advance payment that she had received.  Along with that request, the Veteran submitted a Financial Status Report.

That same month, the Veteran applied for a waiver of overpayment regarding her housing and tuition/fees incurred.  She claimed that these debts resulted in financial hardship.

In June 2010, the VA Committee on Waivers and Compromises reviewed the Veteran's request for waiver of the $3,000 advance payment.  The Committee found no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.  Likewise, the Committee considered all elements of equity and good conscience applicable to the Veteran's case and made a decision based on their findings, including fault, unjust enrichment, financial hardship, purpose of the benefit, and changed position.  Specifically, the Committee denied the Veteran's request to waive her indebtedness of the $3,000 advance payment.  In a letter to the Veteran, the Committee explained that, when she requested the $3,000 advance payment, she had certified that she would have to repay the funds received.  The Committee further explained that allowing the Veteran to keep both the advance payment of $3,000 and her benefits for the Fall 2009 term (resulting from the RO's concurrent waiver of overpayment for her housing allowance, tuition, and fees based on financial hardship to the Veteran if VA pursued the collection of those debts) would result in duplicate payment to the Veteran as well as unjust enrichment at the expense of the government.

In September 2010, the Veteran filed a notice of disagreement contesting the Committee's decision to deny waiver of the $3,000 advance payment.

III.  Validity of the Debt

The Veteran does not contend that the overpayment of $3,000 was not validly created.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. § 21.9695 (2015). 

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

IV.  Waiver of Recovery of the Overpayment

The Board will now turn to the waiver of the recovery of the $3,000 overpayment that was properly created. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 
The first factor to consider is the fault of the debtor in creating the debt.  Here, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  On this point, as noted above, while the RO ultimately determined that the Veteran's indebtedness for housing and tuition/fees should be waived for reasons of financial hardship, the Committee on Waivers and Compromises determined that allowing the Veteran to keep both the advance payment of $3,000 and the benefits for the Fall 2009 term (resulting from the RO's concurrent waiver of overpayment) would result in duplicate payment to the Veteran as well as unjust enrichment at the expense of the government.  Moreover, in a July 2011 statement, the Veteran indicated that she was already paying against the $3,000 under a payment plan on a monthly basis.  See July 2011 Statement in Support of Claim.  Thus, the Board finds that recovery of the debt would not create an undue hardship.  There is no evidence that recovery of the overpayment would deprive the Veteran of basic necessities. 

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran.  The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery would nullify the objective for which benefits were intended.

The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  There is no indication that the Veteran changed position to her detriment in reliance upon the advance of the VA education benefits.  Instead, the creation of the debt was to her benefit.

Finally, since the overpayment of VA pension benefits was a valid debt to the United States Government, there is no reason the Veteran should not have accorded the Government the same consideration that she accords her private creditors.

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $3,000 would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  In essence, the elements of equity and good conscience are not in the Veteran's favor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Waiver of recovery of debt in the advance payment amount of $3,000 resulting from the overpayment of VA education benefits is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


